DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 7-23, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Wang et al. (“We Can Hear You with Wi-Fi!”).
To claim 1, Joshi teach a method of a qualified wireless system, comprising:
transmitting a wireless signal from a Type 1 device (transmitter) to a Type 2 device (receiver) through a wireless multipath channel of a venue (as shown in Figs. 1-2), wherein the Type 1 device and the Type 2 device are heterogeneous wireless devices (transmitter and receiver); 
receiving the wireless signal by the Type 2 device (receiver device); 
obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the wireless signal, wherein the TSCI comprises: a first channel information (CI) obtained by the Type 2 device at a first time, and a second CI obtained by the Type 2 device at a second time (Figs. 6A-C, paragraphs 0060-0061, backscatter components collected in each time interval are presented as image frames); and 
performing a qualification test based on the TSCI for at least one to-be-qualified device (qualification test may by default be considered as capability of communications, such as capable to negotiate, handshake, arrange, or exchange between said Type 1 device and said Type 2 device within said qualified wireless system), which is at least one of : the Type 1 device, a module of the Type 1 device, an integrated circuit (IC) of the Type 1 device, the Type 2 device, a module of the Type 2 device, or an IC of the Type 2 device, to determine whether each of the at least one to-be-qualified device is a qualified device or a disqualified device with respect to a task related to wireless monitoring (Figs. 7A-D, paragraphs 0030-0038, 0058-0059, furthermore, identifying and isolating backscatter components on signal strength, relative delay, angle of 
determining that each of the at least one to-be-qualified device is a qualified device based on a determination that a respective qualification criterion associated with the to-be-qualified device is satisfied, to obtain at least one qualified device (inherent as capability of communications within WiFi network or WLAN, such as capable to negotiate, handshake, arrange, or exchange, which are a requirement for both Type 1 device and Type 2 device); and
performing the task based on the TSCI using the at least one qualified device (Figs. 10A-B, 1110 of Fig. 11, 1210 of Fig. 12).
But, Joshi do not expressly disclose wherein the respective qualification criterion comprises that a similarity score between the first CI and the second CI is greater than a threshold.
However, Joshi teach collecting multipath signals for motion monitoring (paragraphs 0077-0078), wherein multipath signals having a similarity score greater than a threshold would have been obvious.
Wang teach using Wi-Fi signal for motion monitoring such as profiling mouth motion in a multipath environment (pages 1-3), wherein a qualified receiver receives multipath signals that share highest similarity with trained samples, and wherein partial multipath signals are selected and kept by particular threshold processing (pages 3-5 sections 4-4.5, maximum excess delay of power delay profile is defined to be the temporal extent of the multipath that above a particular threshold…wherein multipath components would have be temporally within delay of 500ns asides similarity to each other), which would have been obvious to one of ordinary skill in the art 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wang into the system of Joshi, in order to filter qualified signals for refined physical motion monitoring analysis.

To claim 30, Joshi and Wang teach a qualified wireless system (as explained in response to claim 1 above).




To claim 2, Joshi and Wang teach claim 1.
Joshi and Wang teach wherein the Type 1 device and the Type 2 device are at least one of: a same device; two different devices placed at two different locations in the venue; or two different and collocated devices placed at similar locations in the venue (Fig. 2 of Joshi, two different devices placed at two different locations in the venue).

To claim 3, Joshi and Wang teach claim 1.
Joshi and Wang teach wherein: there are multiple pairs of Type 1 devices and Type 2 devices in the venue performing at least one of: 
a joint task, a group task, or an individual task (Fig. 2, paragraph 0029 of Joshi); each respective Type 2 device of each pair receives a respective wireless signal asynchronously from 

To claim 4, Joshi and Wang teach claim 1.
Joshi and Wang teach further comprising: associating an identifier (ID) with at least one of: the Type 1 device or the Type 2 device, wherein the ID comprises at least one of: a name, a number, an alphanumeric ID, a string of text, numbers, symbols, a file, a database, an item of the database, a pointer to the item, a link to a webpage, a link to a storage, a MAC address, an IP address, a network address, a network ID, a domain ID, a web ID, an internet ID, a mobile network ID, a LAN ID, a platform ID, a software ID, a software application ID, an administration ID, a supervision ID, a hardware ID, a device ID, a device profile, a hardware component ID, a computer ID, a processor ID, a storage ID, a process ID, a serial number, a class, a class information, a category, a category information, a performance information, a capability information, a policy information, a pair ID of the Type 1 device and the Type 2 device, a pair profile, a link ID, a link profile, an antenna ID, an antenna profile, a system ID, a user, a customer, a supervisor, super-user, an administrator, a guardian, a service, an account, a password, a service account, a user account, a user profile, a user name, a user password, a user information, a user ID, a service provider, a service profile, a manufacturer, a sales channel, a vendor, a retailer, a distribution channel, a content channel, an Apple ID, a Amazon ID, a Samsung ID, a Google ID, a Facebook ID, a Microsoft ID, a company ID, a service ID, a service 

To claim 5, Joshi and Wang teach claim 4.
Joshi and Wang teach further comprising: sharing the ID between any two of: the Type 1 device, the Type 2 device, another wireless heterogeneous device, or a user device (pages 3-4 section 4.1 of Wang, address are embedded in polling and communications), 
wherein the ID is shared based on at last one of: a standard, a WiFi standard, a WLAN standard, a mesh network standard, an IEEE standard, an IEEE 802 standard, an IEEE 802.11 standard, an IEEE 802.15 standard, an IEEE 802.16 standard, a WiFi Alliance specification, a 3GPP standard, a mobile communication standard, a cellular communication standard, 3G/4G/LTE/5G/6G/7G/8G, an international standard, a national standard, an industry standard, a de facto standard, a protocol, a handshake, an enquiry, a response, an acknowledge, a database, another format, another channel, another exchange or another mechanism (pages 3-4 section 4.1 Official Notice is also taken).

To claim 7, Joshi and Wang teach claim 1.
Joshi and Wang teach further comprising: transmitting a first part of the wireless signal by the Type 1 device using at least one of: a first carrier frequency, a first channel, a first modulation, a first preamble, a first header, a first physical layer (PHY) header, a first media access control layer (MAC) header, a first network layer header, a first transport layer header, a first session layer header, a first presentation layer header, a first application layer header, a first data payload, a first antenna, or a first group of antennas, of the Type 1 device; and transmitting a second part of the wireless signal by the Type 1 device using at least one of: a second carrier frequency, a second channel, a second modulation, a second preamble, a second header, a second PHY header, a second MAC header, a second network layer header, a second transport layer header, a second session layer header, a second presentation layer header, a second application layer header, a second data payload, a second antenna, or a second group of antennas, of the Type 1 device (carrier frequency, channel, modulation, preamble, header, etc. are inherent to wireless signal).

To claim 8, Joshi and Wang teach claim 1.
Joshi and Wang teach wherein: a first characteristics of a first part of the wireless signal and a second characteristics of a second part of the wireless signal are at least one of: determined, worked out, exchanged, hand-shaked, shared, negotiated, arranged, or coordinated, among at least two of: the Type 1 device, the Type 2 device or another device, based on at least one of: a 

To claim 9, Joshi and Wang teach claim 1.
Joshi and Wang teach wherein the wireless signal comprises at least one of: an electromagnetic (EM) wave, a radio frequency (RF) signal, a RF transmission, a RF signal transmitted by one or more transmitting antennas, a RF signal received by one or more receiving antennas, a RF signal repeated by a RF repeater, a RF signal retransmitted by a RF repeater, a 800/900MHz signal, a 1.8/1.9 GHz signal, a 2.4GHz signal, a 5GHz signal, a 6GHz signal, a 24GHz signal, a 76-81GHz signal, a 28GHz signal, a 60GHz signal, a 122GHz signal, a 244GHz signal, a microwave signal, an infrared signal, a light signal, an ultraviolet signal, an audio signal, an OFDM signal, a CDMA signal, a FDMA signal, a TDMA signal, an OFDMA signal, a MIMO signal, a MU-MIMO signal, a QAM signal, a 4-QAM, a 8-QAM, a 16-QAM, a 32- QAM, a 64-QAM, a 128-QAM, a 256-QAM, a 512-QAM, a 1024-QAM, a 2048-QAM, a 4096-QAM, a 

To claim 10, Joshi and Wang teach claim 1.
Joshi and Wang teach wherein: 
the wireless signal comprises a response to a second wireless signal received by the Type 1 device; the second wireless signal comprises a series of probe-request signals; the wireless signal comprises a series of sounding signals, each of which is a probe- response signal to a respective probe-request signal of the second wireless signal (pages 3-4 section 4.1 of Wang); and 
the method further comprises controlling, based on the second wireless signal, at least one of: a timing, an appearance, a generation, a repetition, a repeated occurrence, a regular occurrence, a cyclic occurrence, a periodic occurrence, an occurrence with a regular interval, a sounding interval, a sounding period, a sounding rate, a sounding timing, or another aspect, of the sounding signals of the wireless signal, by controlling at least one of: a timing, an appearance, a generation, a repetition, a repeated occurrence, a regular occurrence, a cyclic occurrence, a periodic occurrence, an occurrence with a regular interval, a sounding interval, a sounding period, a sounding rate, a sounding timing, or another aspect, of the probe-request signals of the second wireless signal (paragraphs 0025-0026 of Joshi).

To claim 11, Joshi and Wang teach claim 1.

the method further comprises at least one of: controlling a characteristics of the wireless signal by controlling corresponding characteristics of the second wireless signal, controlling at least one timing of the wireless signal by controlling at least one timing of the second wireless signal, coordinating a timing of at least one of: the series of probe signals, the TSCI, the task, or a user requirement of the task, between at least two of: the Type 1 device, the Type 2 device, or another device, signaling an information regarding a timing of at least one of: the series of probe signals, the TSCI, the task, or a user requirement of the task, between at least two of: the Type 1 device, the Type 2 device, or another device, or signaling a capability regarding a timing of at least one of: the series of probe signals, the TSCI, the task, or a user requirement of the task, between at least two of: the Type 1 device, the Type 2 device, or another device (pages 3-4 section 4.1 of Wang).

To claim 12, Joshi and Wang teach claim 1.
Joshi and Wang teach further comprising: obtaining an information of at least one of: 
the wireless signal comprising a series of probe signals, or the TSCI, wherein the information comprises at least one of: at least one of: an attribute, a size, a dimension, a cardinality, an amount of components, or a count of components of a CI, associated with at least one of: the TSCI, or a CI of the TSCI, at least one of: a characteristics, a property, a feature, a function, a data type, a precision level, a data structure, an amplitude, a phase, or a power, associated with at least one of: the TSCI, a CI of the TSCI, or a component of the CI, at least one 

To claim 13, Joshi and Wang teach claim 1.
Joshi and Wang teach further comprising: determining an agreed set of settings between the Type 1 device and the Type 2 device based on a standardized protocol (inherent in wireless protocol, so that communications between two devices are enabled).

To claim 14, Joshi and Wang teach claim 1.


To claim 15, Joshi and Wang teach claim 1.
Joshi and Wang teach further comprising: receiving the wireless signal based on the IC of the Type 2 device; computing the TSCI based on the IC; obtaining the TSCI from the IC (as explained in response to claim 1 above, wherein IC is interpreted as a wireless transceiver IC), wherein the qualification criterion associated with the IC of the Type 2 device comprises at least one of: an estimation error requirement of each CI, an estimation error requirement of the TSCI, 

To claim 16, Joshi and Wang teach claim 1.
Joshi and Wang teach wherein the respective qualification criterion further comprises a requirement of a wireless transmitter of the Type 1 device, a requirement of a wireless receiver of the Type 2 device, a requirement of antennas of the Type 1 device, a requirement of the antennas of Type 2 device, a requirement of the number of antennas of the Type 1 device, or a requirement of the number of antennas of the Type 2 device (as explained in response to claim 1 above, transmitter and receiver are inherent requirement for wireless communications).


Joshi and Wang teach wherein the respective qualification criterion comprises the requirement of the venue that comprises at least one of: 
a type-of-venue requirement comprising at least one of: indoor, outdoor, semi- outdoor, underground, house, office, building, warehouse, lab, or special testing facility, a type-of-partition requirement comprising at least one of: wall plaster, dry wall, fiberboard, paneling, gypsum, wood, metal, vinyl, stucco, shingle, asphalt, brick, stone, masonry, concrete, cement, tile, ceramic tile, or glass, a size-of-venue requirement comprising at least one of: volume, area, width, length, height, depth, thickness, or layering, a structure requirement comprising at least one of: furniture, supporting structures, columns, beams, tables, chairs, shelves, cabinets, or vehicles, a multipath-richness requirement of the venue, a state requirement of the venue, a motion requirement of the venue, a composition requirement of the venue, the venue is not changing at least temporarily, the venue is stationary at least temporarily, the venue is motionless at least temporarily, or there is no object moving in the venue at least temporarily; the requirement of the wireless multipath channel comprises at least one of: a bandwidth requirement comprising of at least one of: OMHz, 20MHz, 30MHz, 40MHz, 50MHz, 60MHz, 70MHz, 80MHz, 100MHz, 160MHz, or 320MHz, a carrier frequency requirement based on at least one of: an ISM band centered near at least one of: 6.78MHz, 13.56MHz, 27.12MHz, 40.68MHz, 4.5GHz, 33.93MHz, 915MHz, 2.45GHz, 5GHz, 5.8GHz, 24.125GHz, 61.25GHz, 122.5GHz, and 245GHz, a mobile communication band, a mobile communication channel, 3G, 4G, LTE, 5G, 6G, 7G, a WiFi band, or a WiFi channel, a standard compliance requirement comprising at least one of: WLAN, WiFi, a 802.11 standard, a 802.15 standard, a 802.20 standard, a mobile communication standard, a 3GPP standard, 3G, 4G, LTE, 5G, 6G, 7G, 8G, a 

To claim 18, Joshi and Wang teach claim 1.
Joshi and Wang teach wherein: a first CI of the TSCI is obtained by the Type 2 device at a first time; a second CI of the TSCI is obtained by the Type 2 device at a second time (as explained in response to claim 1 above, e.g., communications); and the qualification criterion comprises at least one of: the first Cl and the second CI are similar, there is little variation between the first CI and the second Cl, the first CI is in a neighborhood of the second CI, a similarity score between the first CI and the second CI is greater than a threshold, a variation score between the first Cl and the second CI is less than a threshold, a distance score between the first Cl and the second CI 

To claim 19, Joshi and Wang teach claim 1.
Joshi and Wang teach wherein: the wireless signal comprises a time series of probe signals (TSPS); a first probe signal transmitted by the Type 1 device at a first transmitting time is 
the qualification criterion comprises at least one of: the first transmitting time and the second transmitting time are similar, there is little variation between the first transmitting time and the second transmitting time, the first transmitting time is in a neighborhood of the second transmitting time, a first probe signal and the second probe signal are neighboring probe signals in the time series of probe signal, the first transmitting time and the second transmitting time are neighboring transmitting time of the Type 1 device, a difference between the first transmitting time and the second transmitting time is less than a threshold, two times of: the first transmitting time, the first time, the second transmitting time or the second time, are similar, there is little variation between the two times, the two times are in a neighborhood of each other, or a difference between the two times is less than a threshold (paragraphs 0028, 0047, 0051-0052, 0063, 0076, 0084 of Joshi).

To claim 20, Joshi and Wang teach claim 1.
Joshi and Wang teach wherein: there are a plurality of CI in the TSCI in a period of time (as explained in response to claim 1 above, wherein periodically tracking implies a plurality of signals in a period of time); 
the qualification criterion comprises at least one of: the plurality of CI are similar, the plurality of CI are consistent, there is little variation among the plurality of CI, there is little outlier among the plurality of CI, all of the plurality of CI are in a neighborhood, all of the 

To claim 21, Joshi and Wang teach claim 1.

the qualification criterion comprises at least one of. the first set of CI are self-similar, the first set of CI are self-consistent, the second set of CI are self-similar, the second set of CI are self-consistent, the first set of CI and the second set of CI are similar, there is little variation within the first set of CI, there is little variation within the second set of CI, there is little variation between the first set of CI and the second set of CI, there is little outlier within the first set of CI, there is little outlier within the second set of CI, there is little outlier within the first set of CI and the second set of CI combined, all of the first set of CI are in a neighborhood, all of the second set of CI are in a neighborhood, all of the first set of CI and the second set of CI are in a neighborhood, all of the first set of CI are in a dense cluster, all of the second set of CI are in a dense cluster, all of the first set of CI and second set of CI are in a dense cluster, a similarity score of the first set of CI is greater than a threshold, a similarity score of the second set of CI is greater than a threshold, a similarity score of the first set of CI and the second set of CI is greater than a threshold, a variation score of the first set of CI is less than a threshold, a variation score of the second set of CI is less than a threshold, a variation score of the first set of CI and the second set of CI is less than a threshold, a distance score of the first set of CI is less than a threshold, a distance score of the second set of CI is less than a threshold, a distance score of the first set of CI and the second set of CI is less than a threshold, a similarity score of the first set of CI is greater than a threshold for at least a percentage of the period of time, a similarity score of the second set of CI is greater than a threshold for at least a percentage of the period of time, a similarity score of the first set of CI and the second set of CI is greater than a threshold for at 

To claim 22, Joshi and Wang teach claim 1.
Joshi and Wang teach further comprising at least one of: monitoring a motion of an object in the venue based on the TSCI, wherein the wireless multipath channel is impacted by the motion of the object in the venue; computing a characteristics of the motion of the object based on the TSCI, wherein the characteristics comprises at least one of: a frequency of a repeating motion, a frequency characteristics, a vital characteristics, a breathing rate, a heart rate, a frequency spectrum, a period of the repeating motion, a temporal characteristics, a temporal profile, a time, a timing, a starting time, an ending time, a duration, a history, a trend, a prediction, a motion type, a motion characteristics, a motion intensity, a motion measure, a motion classification, an identity, a presence, a proximity, a proximity, a count, a people count, a location, a geometry, a 
wherein the task comprises at least one of: object detection, presence detection, proximity detection, object recognition, activity recognition, object verification, object counting, daily activity monitoring, well-being monitoring, vital sign monitoring, health condition monitoring, baby monitoring, elderly monitoring, sleep monitoring, sleep stage monitoring, walking monitoring, exercise monitoring, tool detection, tool recognition, tool verification, patient detection, patient monitoring, patient verification, machine detection, machine recognition, machine verification, human detection, human recognition, human verification, baby detection, baby recognition, baby verification, human breathing detection, human breathing recognition, human breathing estimation, human breathing verification, human heart beat detection, human heart beat recognition, human heart beat estimation, human heart beat verification, fall-down 

To claim 23, Joshi and Wang teach claim 1.
Joshi and Wang teach further comprising: obtaining a second TSCI of a second wireless multipath channel of the venue based on a second wireless signal transmitted from a second Type 1 device and received by a second Type 2 device, wherein one of the second Type 1 device and the second Type 2 device is a qualified device, and the other one is a to-be-qualified device; performing a second qualification test based on the second TSCI; determining the to-be-qualified device to be qualified based on a determination that a second qualification criterion associated with the second qualification test is satisfied (as explained in response to claim 1 above, wherein qualification has to be met in order to perform further signal processing and application task).

To claim 25, Joshi and Wang teach claim 23.
Joshi and Wang teach further comprising: obtaining a third TSCI of a third wireless multipath channel of the venue based on a third wireless signal transmitted between the to-be-qualified device that is determined to be qualified and an additional qualified device (Figs. 1-2, paragraphs 0085-0088 of Joshi, tracking or monitoring multiple objects).


Joshi and Wang teach further comprising at least one of: performing another task based on the third TSCI, wherein the second wireless multipath channel comprises the third wireless multipath channel; sending, by the additional qualified device, an inquiry to a database of qualified devices associated with the venue; obtaining, by the additional qualified device, from the database an information of the to- be-qualified device, wherein the information of the to-be-qualified device comprises at least one of: an identification information (ID) of the to-be-qualified device, a method to communicate with the to-be-qualified device, the second wireless multipath channel, the second wireless signal, a list of supported functionalities of the to-be-qualified device, or a coordination information between the to-be-qualified device and the additional qualified device; coordinating the transmission and reception of the third wireless signal between the to-be- qualified device and the additional qualified device; configuring the transmission and reception of the third wireless signal between the to-be- qualified device and the additional qualified device in compliance with at least one of: a protocol, a standard, or a signaling requirement; or configuring at least one of the following of the third wireless signal: a sounding frequency, sounding period, sounding timing, carrier frequency, bandwidth, protocol, networking, signaling, handshaking, multiple access, channel traffic characteristics, channel availability characteristics, frequency hopping characteristics, choice of probe signal, or another signal characteristics (pages 3-4 section 4.1 of Wang).

To claim 27, Joshi and Wang teach claim 25.
Joshi and Wang teach wherein: the qualified device is one of the Type 1 device or the Type 2 device (as explained in response to claim 1 above); the additional qualified device is the 

To claim 28, Joshi and Wang teach claim 23.
Joshi and Wang teach further comprising: receiving a request associated with the to-be-qualified device; determining, based on the TSCI, that the venue is in a suitable testing condition for the second qualification test, wherein both the Type 1 device and the Type 2 device are qualified; coordinating the second Type 1 device to send the second wireless signal in the second wireless multipath channel of the venue and the second Type 2 device to receive the second wireless signal (obvious as communications for a device joining a network), 
wherein the request comprises at least one of: a request from the to-be-qualified device to the qualified device, a request from the to-be-qualified device to at least one of: the Type 1 device, the Type 2 device, a processor of the Type 2 device or a memory of the Type 2 device, a request from the to-be-qualified device to a server communicatively coupled with the qualified device, a request for qualification of the to-be-qualified device, a request for the to-be-qualified device to be qualified as a qualified Type 1 device, a request for the to-be-qualified device to be qualified as a qualified Type 1 device for at least one second task, a request for the to-be-qualified device to be qualified as a qualified Type 2 device, a request for the to-be-qualified device to be qualified as a qualified Type 2 device for the at least one second task, a request for the to-be-qualified device to be qualified as both a qualified Type 1 device and a qualified Type 2 device, a request for the to-be-qualified device to be qualified as both a qualified Type 1 device and a qualified Type 2 device for the at least one second task, a request for commencing the at least one second task with the to-be-qualified device, a request for the to-be-qualified device to 
wherein the suitable testing condition comprises at least one of: no detectable motion is detected in a motion detection test based on the TSCI, motion level is low in a motion detection test based on the TSCI, no detectable change is detected in a change detection test based on the TSCI, the wireless multipath channel is stationary in a stationarity test based on the TSCI, the wireless multipath channel is steady in a steadiness test based on the TSCI, the channel traffic of the wireless multipath channel is low, the noise level in wireless multipath channel traffic is low, a target object motion associated with at least one of: the second qualification test or a task associated with the second qualification test, is detected based on the TSCI, the target object motion is anticipated based on the TSCI. the target object motion is successfully monitored 

To claim 29, Joshi and Wang teach claim 1.
Joshi and Wang teach further comprising: obtaining a second TSCI of a second wireless multipath channel of the venue based on a second wireless signal transmitted from a second Type 1 device and received by a second Type 2 device, wherein both the second Type 1 device and the second Type 2 device are to- be-qualified devices; performing a second qualification test based on the second TSCI; determining both the to-be-qualified devices to be qualified based on a determination that a second qualification criterion associated with the second qualification test is satisfied (as explained in response to claim 1 above, wherein qualification would have been obviously interpreted as any criterion that allows communications, signal processing, and/or in application of tracking).



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Wang et al. (“We Can Hear You with Wi-Fi!”) and Hassan et al. (US2012/0190379).
To claim 6, Joshi and Wang teach claim 4.
Joshi and Wang do not expressly disclose wherein the ID varies over time based on at least one of: a standard, a protocol, an established protocol, an interoperable protocol, a specification, a requirement, a qualification requirement, the qualification criterion, a protocol agreed by the 
However, it would have been obvious to one of ordinary skill in the art that ID in wireless network changes over time due to various changes in network environment.
	Hassan teach a wireless system tracking locations of wireless devices (Fig. 5, abstract), wherein ID in wireless network changes over time due to various changes in network environment (paragraphs 0031-0033, 0077, 0079), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Joshi and Wang, in order to track identified device. 




Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Wang et al. (“We Can Hear You with Wi-Fi!”) and Wakutsu et al. (US2013/0318282).
To claim 24, Joshi and Wang teach claim 23.
But, Joshi and Wang do not expressly disclose further comprising at least one of: updating a database of qualified devices associated with at least one of: the to-be- qualified device, the 
However, registering would have been obvious in WLAN.
	Wakutsu teach a wireless system comprising at least one of: updating a database of qualified devices associated with at least one of: the to-be- qualified device, the qualified device between the second Type 1 device and the second Type 2 device, the venue, the second wireless signal, the second wireless multipath channel, or at least one task associated with at least one of: the second qualification test or the second qualification criterion; registering the to-be-qualified device as a qualified device; or registering the to-be-qualified device as a qualified device for a task associated with at least one of: the second qualification test or the second qualification criterion (abstract, paragraphs 0404, 0418, 0440), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Joshi and Wang, in order to keep list update of network devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669

/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 16, 2021